David Ronald CHANDLER, Petitioner-Appellant,

                                                      v.

                           UNITED STATES of America, Respondent-Appellee.

                                                No. 97-6365.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                Dec. 3, 1999.

Appeal from the United States District Court for the Northern District of Alabama (Nos. CV 95-8005 and cv
CR 90-266); James H. Hancock, Judge.

(October 29, 1999, 11th Cir., 1999, 193 F.3d 1297).

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
BARKETT, HULL, MARCUS and WILSON, Circuit Judges*.

        BY THE COURT:

        A member of this court in active service having requested a poll on the suggestion of rehearing en

banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.




   *
    Judge Ed Carnes has recused himself and will not participate.